Duncan, J.,
dissenting: Our decision in Levesque v. Cote, 102 N. H. 297, left the title to the real estate in question in joint tenancy, where it was found. It is not my understanding, however, that the decision purported to hold that the parties would forever after be barred from enforcing in the courts any of the incidents of title so held, especially if those rights were enforceable without the aid of equity. See Hale v. Jaques, 69 N. H. 411. In my opinion the plaintiff herein is now entitled to partition as a tenant in common (Mulvanity v. Nute, 95 N. H. 526, 528), and as such, to one-half of the proceeds of any partition sale of the premises in accordance with the presumption that the interests of cotenants are equal. 86 C.J.S. 378. The prior decision precludes the defendant herein from establishing that his interest is any greater than one-half by reason of any expenditures made by him prior *25thereto in furtherance of the illegal agreement. Levesque v. Cote, supra.
In consistency, I would also permit the plaintiff to recover one-half of the net income received by the defendant from the property since that decision. See Zytka v. Dmochowski, 302 Mass. 63.
As I view the decision reached today by the majority, it permits the defendant to appropriate to himself the full use and income of the property which the previous decision had the effect of denying to him.